

115 HRES 521 IH: Expressing the sense of the House of Representatives about a strategy to deploy fifth generation mobile networks (5G networks) and next-generation wireless and wired technologies to promote economic development and digital innovation throughout the United States.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 521IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mrs. Brooks of Indiana (for herself and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives about a strategy to deploy fifth generation
			 mobile networks (5G networks) and next-generation wireless and wired
			 technologies to promote economic development and digital innovation
			 throughout the United States.
	
 Whereas wireless and wired broadband networks are essential to economic growth, job creation, and the global competitiveness of the United States;
 Whereas wireless and wired broadband networks provide connectivity to billions of devices, applications, and services that are increasing productivity and efficiency across every industry and economic sector;
 Whereas wireless and wired broadband networks create and support millions of jobs; Whereas wireless and wired broadband networks are vital to providing communications services and access to internet connectivity to people in the United States living in rural and remote geographic areas;
 Whereas wireless and wired broadband networks are a platform for innovation and ingenuity, powering advancements in the Internet of Things and other revolutionary technologies;
 Whereas 5G networks will have the capacity to deliver enhanced mobile broadband with significantly faster data transmission speeds, low latency, more reliable connections, and greater data capacity, which will provide for seamless internet connectivity throughout all regions across the United States;
 Whereas 5G networks are expected to create more than 3,000,000 new jobs in the United States, generate $275,000,000,000 in investment from the wireless industry, and add $500,000,000,000 to the economy of the United States over the next decade;
 Whereas next-generation, gigabit Wi-Fi solutions that rely on unlicensed spectrum bands are poised to unleash a new round of innovation and consumer benefit from an industry that generates an economic surplus of $547,000,000,000 and contributes $50,000,000,000 annually in gross domestic product to the economy of the United States;
 Whereas 5G networks will enable innovative consumer and industrial applications that will enhance and maximize the capability, uses, and quality of technological developments, including telemedicine, precision agriculture, self-driving cars, virtual and augmented reality, robotics, smart communities, and advancements in public safety;
 Whereas the United States is a global leader in developing new technology and fostering digital innovation that has generated significant economic and social advancement and opportunity in the United States and around the world;
 Whereas many States and localities are streamlining policies to facilitate siting and small cell deployment in support of 5G networks;
 Whereas modernizing the infrastructure policies of the United States and securing adequate spectrum bands will be essential to the deployment of 5G networks and next-generation wireless technologies, and the realization of all its promised economic and social benefits; and
 Whereas wireless and wired broadband networks, in addition to other technologies, are essential to closing the digital divide, delivering broadband service to rural areas, creating jobs, and powering economic development and innovation across the United States: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that the United States should— (1)promote the deployment of 5G networks in a manner that encourages robust investment, job creation, economic growth, and continued United States leadership in developing next-generation wireless technologies;
 (2)advance 5G networks as a way of closing the digital divide and reducing the disparity in quality communications services available in rural areas;
 (3)recognize that 5G networks will facilitate the development of a new generation of technologies that will open opportunities for increased efficiency, mobility, accessibility, economic development, and prosperity in communities throughout the country;
 (4)commit to modernizing the infrastructure policies of the United States and identifying additional spectrum in low, mid, and high bands for licensed and unlicensed uses and to support the deployment of 5G networks and meet the increasing demands for wireless broadband service;
 (5)recognize that 5G networks will give consumers access to more choices and enable them to derive greater value from mobile connections;
 (6)commit to deploying 5G networks that are resilient and secure; (7)continue to participate in global efforts to create standards for 5G networks that improve user experiences, maximize use-cases, enable interoperability, sustain multiple, simultaneous connections, increase network capacity through virtualization or other software developments, and adapt to new technologies and future network applications; and
 (8)promote the deployment of broadband technologies to expand the availability, affordability, and quality of broadband service throughout the United States.
			